Citation Nr: 0123946	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for claimed liposarcoma 
due to exposure to herbicides.  

2.  Entitlement to an increased rating for the service-
connected degenerative joint disease, lumbar spine, currently 
evaluated as 40 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from May 1966 to 
March 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the RO.  



REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  

In addition, the VA has published final regulations governing 
the implementation of the VCAA, which are also effective 
November 2000, with the exception of the changes to 38 C.F.R. 
§§ 3.156(a), 3.159(c), and 3.159(c)(4)(iii), which are 
effective prospectively.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

These regulations were issued in August 2001 and the RO has 
not yet considered whether any additional notification or 
development action is required, therefore, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

With regard to the veteran's claim for service connection for 
liposarcoma as a result of exposure to herbicides, the Board 
notes that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
(2001) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.307 (2001).  

Liposarcoma is one of the diseases identified as subject to 
presumptive service connection under 38 C.F.R. § 3.309(e).  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

At issue presently is whether the veteran has qualifying 
service.  A careful review of the veteran's service personnel 
records and medical records shows that he was assigned to the 
20th Military Airlift Squadron (MAS) from July 1967 to July 
1968 and to the 18th MAS from August 1968 to September 1969.  

His DD Form 214 reflected that he was assigned to the 438th 
Military Airlift Command at his time of separation.  The 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal, and the Republic of Vietnam Campaign 
Medal, all of which support, but do not confirm, actual 
service in the Republic of Vietnam.  The veteran asserts in 
this regard that he participated in monthly trips into the 
Republic of Vietnam during his years of service, and his 
records reflect six months of overseas service.  

The records submitted by the veteran show the flight 
assignments for the 438th Military Airlift Wing from Dover 
Air Force Base from 1967 through December 1968.  However, 
while the 20th MAS is identified as having airlifted a 
general from Saigon to Andrews AFB in October 1968, the 
veteran was with the 18th MAS at that time.  The 438th MAC is 
not referenced in any of these records.  

Therefore, additional development is necessary to determine 
whether the veteran actually had qualifying service in the 
Republic of Vietnam.  Further, the veteran should be afforded 
a VA examination to ascertain current disability as the 
likely result of the surgical removal of a liposarcoma from 
the greater omentum.  

With regard to the veteran's claim for increase, further 
development is also necessary.  In his VA Form 9, dated in 
April 2000, the veteran reported that he had been seen at 
Togus VA for his back on March 20, 2000, and had additional 
disability in the form of "pinched nerves."  Those records 
are not associated with the claims file.  

Moreover, the Board finds that a VA examination should be 
performed because of the veteran's assertions that his 
disability has increased in severity.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain 
specific information regarding the dates 
of his flights into the Republic of 
Vietnam and the duration of each stop or 
layover in country, indicating with which 
unit he served at the time.  

2.  After requesting information from the 
veteran, the RO should contact the Air 
Force Historical Research Agency, the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), or other 
appropriate agency to obtain records of 
the air operations of the veteran's 
specific units.   

3.  The RO should also obtain any VA 
medical records not already associated 
with the claims file, particularly the 
March 2000 records regarding treatment 
for the service-connected lumbar spine 
disability, as identified by the veteran.  
The RO should associate all obtained 
documents with the claims folder.  

4.  Once the development requested above 
has been completed, the veteran should be 
afforded a VA examination to determine 
the nature and severity of any current 
disability as a result of the September 
1998 surgical removal of a liposarcoma of 
the greater omentum.  The examination 
should include evaluation of any surgical 
scars.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  

5.  The veteran should also be afforded a 
VA examination to determine the current 
extent of his service-connected lumbar 
spine disability.  The examiner must 
include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 
(2001), and clinical findings must be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any pain on use, incoordination, 
weakness, fatigability, or pain during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner should 
also offer an opinion of the extent to 
which the lumbar spine disability affects 
the veteran's employability.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
whether she/he reviewed the claims file.  
All indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  

6.  The RO should then review the 
evidence of record, after undertaking any 
additional development which it may deem 
necessary.  In reviewing the file, the RO 
should be mindful to ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and 38 C.F.R. §§ 3.159, 
3.326 (See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), has been completed.  If either of 
the benefits sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




